  4:20-cv-03063-JMG-CRZ Doc # 34 Filed: 03/08/21 Page 1 of 1 - Page ID # 115




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

3D DESIGNS, INC.,

                     Plaintiff,                         4:20CV3063

      vs.
                                                  SHOW CAUSE ORDER
RYAN MITCHELL,

                     Defendant.



      On January 11, 2021, the Court entered an order (Filing No. 28) which
required the parties to confer and file a Rule 26(f) Report on February 25, 2021.
Defendant Ryan Mitchell did not comply with that order. A telephone conference
with the undersigned was scheduled to be held on March 4, 2021. The court’s
order noticing the hearing was both mailed and emailed to Defendant Mitchell.
He did not attend the hearing and to date, has not explained his failure to attend
or to comply with the court’s orders.

      Accordingly,

      IT IS ORDERED that Defendant Ryan Mitchell is given until April 2, 2021
      to show cause why the court should not enter a default and/or default
      judgment against him. The failure to timely comply with this order may
      result in an entry and/or judgment of default against Defendant Ryan
      Mitchell without further notice.


      Dated this 8th day of March, 2021.

                                            BY THE COURT:

                                            s/ Cheryl R. Zwart
                                            United States Magistrate Judge
